Appeal by the defendant from (1) a judgment of the Supreme Court, Richmond County (Felig, J.), rendered March 18, 1987, convicting him of robbery in the first degree under indictment No. 94/86, upon a jury verdict, and imposing sentence; and (2) an amended judgment of the same court, also rendered March 18, 1987, revoking a sentence of probation previously imposed by the same court (Kufíher, J.), upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of robbery in the third degree under indictment No. 207/84.
Ordered that the judgment and amended judgment are affirmed.
To the extent that the issues raised by the defendant are preserved for appellate review as a matter of law, we find no merit to his claims that the prosecutor’s cross-examination of him and the prosecutor’s summation, both of which concerned the defendant’s prior criminal history, deprived him of a fair trial. Further, the defendant’s challenge to the trial court’s charge is unpreserved for appellate review. We decline to *821review the claimed unpreserved errors in the interest of justice.
Finally, we find no basis for modification of the sentence imposed under either indictment (see, People v Klein, 126 AD2d 670; People v Jackson, 106 AD2d 93). Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.